Citation Nr: 1201929	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  92-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to a higher initial evaluation for residuals of a right hand laceration, evaluated as 0 percent (noncompensably) disabling from July 15, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION


The Veteran had active military service from April 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the procedural history of this case is a lengthy one, involving multiple remands by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  Most recently, the case was before the Board in October 2010, at which time the issues of entitlement to service connection for a left ear disability and entitlement to a higher initial evaluation for residuals of a right hand laceration were remanded for further development.  Specifically, the Board directed that the Veteran was to be afforded a left ear audiological evaluation and a left ear disease examination, to assess the nature of all left ear disorders, noting that the Veteran has claimed various manifestations due to left ear disease.  The Veteran was to also be scheduled for a VA examination to determine the extent of disabling manifestations due to the right hand laceration.  Those actions having been completed, the claim is once again before the Board.

The Board recognizes that it is the responsibility of VA to consider alternate current conditions within the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran initially claimed service connection for an "ear drum injury."  Throughout the course of his appeal, the Veteran has indicated that he suffers from various manifestations of disability, to include vertigo, hearing loss, dizziness, and headaches, all of which he asserts are related to an in-service left ear injury.  As noted above, on remand from the Board in October 2010, the Veteran was afforded VA audiological and ear disease examinations, during which he was diagnosed as having hearing loss, tinnitus, and vertigo.  Given the holding in Clemons, supra, and the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for a left ear disability to include three separate claims of service connection for disabilities related to the left ear, as shown on the title page of this decision. 

(The decision below addresses the Veterans claims of service connection for tinnitus and vertigo and for a higher initial evaluation for residuals of a right hand laceration.  The claim of service connection for left ear hearing loss is addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran suffers from tinnitus that is likely related to noise exposure in service.

2.  The Veteran suffers from vertigo that is as likely as not related to military service.

3.  The Veteran's residuals of a right hand laceration have been manifested by subjective complaints of limited motion and decreased strength during cold weather; there is no objective evidence of limitation of motion to a compensable degree.  


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011)

2.  The Veteran has vertigo that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for an initial compensable evaluation for residuals of a right hand laceration have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Codes 5229, 5230; 4.118, Diagnostic Codes 7802-7805 (pre- and post 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran contends that his left ear disability was caused by being subject to C4 explosions during service while standing only 20 feet away.  He stated that he suffered a perforated eardrum and began suffering numerous ear aches from that point forward, as well as hearing problems in his left ear, to include constant ringing in his ears.  

A review of the Veteran's service treatment records (STRs) shows that in June 1976, he was seen at the Walson Army Hospital at Fort Dix, New Jersey, on account of left ear pain and an inability to hear.  A clinical impression of hearing loss was recorded.  

On November 1, 1976, the Veteran was seen for treatment after he fell out of bed and landed on his head.  Later that month, he presented with complaints of dizziness.

On examination in February 1977 for separation purposes, the Veteran was clinically evaluated as normal.  Although the Veteran reported that he was in good health at that time, his STRs contain no report of medical history to accompany the February 1977 separation examination report.  

The Veteran's post-service treatment records show that in August 1991, the Veteran reported a 14-month history of vertigo that occurred when he turned his head in either direction.  The Veteran stated that his vertigo had begun after an episode of weight lifting.  The treatment note also recorded the Veteran's complaints of tinnitus.  Examination of the Veteran revealed clear canals.  An assessment of perilymph fistula versus a benign positional vertigo was made.

A March 1992 treatment note by L.M., M.D. and S.P., M.D. noted that the Veteran presented with complaints of loss of balance, especially when he turned his head fast.  He underwent an audiogram which revealed a high frequency sensorineural hearing loss and borderline normal hearing in the lower frequencies.  An electronystagmogram (ENG) was inconclusive.  The Veteran reported that his complaints first began approximately two years earlier when he first noted some bloody otorrhea followed by severe otalgia, which later resolved.  He noted that at first his symptoms of loss of balance were severe, but had subsided to a more stable level.  He also stated that while in the military he was exposed to explosions.  The Veteran also complained of tinnitus.  The examiner assessed the Veteran with probable benign positional vertigo.

The Veteran was afforded a VA examination to evaluate his ears in August 2000.  At this examination, the Veteran reported that he developed a left tympanic membrane perforation while in the service from an explosive concussion-type injury.  The perforation was treated in service with antibiotics and there was no surgical treatment, and subsequently the tympanic membrane perforation healed.  The Veteran stated that he had experienced hearing loss and tinnitus in both ears from that point forward.  In addition, he noted that in 1990 he re-perforated the left tympanic membrane and since that time he had developed problems with recurring dizziness.  He stated that if he turned quickly or was over-tired, he would lose his balance, and noted that he experienced one to two episodes of dizziness per week.  The examiner noted that the Veteran had a work-up for his dizziness at the Albany Medical Center in 1994, at which point an ENG was performed and the Veteran was given a diagnosis of positional vertigo.  On examination, the examiner diagnosed the Veteran with hearing loss, tinnitus and positional vertigo.  A nexus opinion was not rendered at that time on account of the fact that the VA examination had not been provided with the claims folder.

The Veteran was afforded a VA audiological examination in August 2000, at which point he reported having had hearing loss in the left ear and constant tinnitus since service.  Specifically, he reported left tympanic membrane perforation in 1976 as a result of acoustic trauma, and also reported another tympanic membrane perforation in the left ear in 1990 while weight lifting, resulting in blood in the left ear.  The Veteran stated that he experienced chronic ear infections and vertigo since 1976 and noted that he received hearing aids from Albany Medical center in 1996 that had since been lost.  He denied ear surgery, head trauma, and a family history of hearing loss.  On examination, the examiner noted that the Veteran's left ear was within normal limits through 2 KHz sloping to mild to severe sensorineural hearing loss thereafter with good speech discrimination.

Also in August 2000, the Veteran was afforded an VA examination of his right hand, during which he reported that he lacerated the back of his right hand near his knuckles on a piece of sharp metal.  He stated that he was hospitalized for a day or so at Fort Benning while they sewed it up.  He reported that the laceration was currently healed but that when cold weather comes, he is unable to close his fingers completely or grasp things thoroughly, and that it hurts occasionally when he does heavy work.  The examiner noted that it was warm on the day of the examination and the Veteran had complete pain-free motion, a strong grip and movement of his hand was normal.  On examination, the examiner diagnosed the Veteran with a laceration, located at the dorsum of the right hand at the third and fourth knuckles, and noted that he was initially treated at a hospital on base.  The examiner reported a soft texture, mild tenderness except in cold weather, no adherence, ulceration or breakdown of the skin; no elevation or depression of the scar, and no underlying tissue loss.  In addition, there was no inflammation, edema, or keloid formation, and no disfigurement.  He noted that the only limitation of function was in cold weather when he could not close his hand thoroughly.

In December 2000, after reviewing the Veteran's claims file, the VA examiner who had performed the August 2000 ear examination offered an addendum to his initial examination report.  The examiner noted that a review of the Veteran's file revealed a left middle ear infection with drainage while the Veteran was incarcerated.  An ears, nose, and throat (ENT) examination was performed and mastoid x-rays were taken and the patient was subsequently referred to the Albany Medical center for further evaluation.  The evaluation consisted of an audiogram and ENG which documented asymmetrical hearing loss with the hearing loss slightly greater in the left ear than the right ear, similar to the one performed in August 2000.  The results of the ENG were considered to be a non-localizing peripheral lesion.  The examiner noted that a review of the Veteran's STRs failed to document any evidence of care for an explosion type of injury with resulting tympanic membrane perforation.  The discharge physical dated in February 1977 did not elicit any abnormalities of his ears and an audiogram performed at that time showed hearing to be within normal limits in both ears.  Based on this analysis, the examiner opined that the Veteran's complaints of hearing loss, tinnitus and vertigo were not related to any ear condition that began in service or that was the result of a service-connected injury.

Also in December 2000, the Veteran submitted an affidavit from W.S., M.D., a physician at a correctional facility where the Veteran had been incarcerated.  Dr. S. stated that he had treated the Veteran several times in 1990 and 1991.  Dr. S. noted that the Veteran had a history of a perforated ear drum and had been outfitted with a hearing aid.  Dr. S. indicated that the Veteran had also complained of losing his balance and stated that an August 1991 ENT consultation had led to a diagnosis of probable benign positional vertigo.

On remand from the Board in October 2010, the Veteran was afforded a VA examination in December 2010, in connection with his claim of service connection for a left ear disability.  During the examination, the Veteran reported that he had perforated his eardrum in service, but had not noticed balance issues at that time.  He then indicated that in 1990, he re-perforated his left ear drum, secondary to strenuous physical exercise.

The examiner acknowledged the Veteran's subjective complaints related to tinnitus and balance issues and reviewed the medical evidence of record, noting that the Veteran had been treated for left ear pain in service.  The examiner also found there to be a significant history of military noise exposure, but no occupational or recreational noise exposure.  The examiner noted that the Veteran had been diagnosed with benign positional vertigo and scarring of the left ear drum by his private ENT.

Physical examination of the Veteran revealed normal auricles and clear external canals.  No active disease was present and there was no evidence of perforation.  Rotatory nystagmus consistent with benign positional vertigo was present and it was noted that the Veteran developed vertigo when he turned his head to the left.  

The VA examiner diagnosed hearing loss, tinnitus, and vertigo and opined that the Veteran's vertigo was secondary to his benign positional vertigo.  The examiner indicated that the Veteran's benign positional vertigo was not of unknown etiology, but rather, was possibly secondary to the Veteran's head or ear trauma.  The examiner thus opined that the Veteran vertigo was at least as likely as not related to the service event.  With regard to the Veteran's tinnitus, the examination opined that it was most likely caused by the acoustic trauma suffered during service.  

The Veteran was afforded a VA audiological examination that same month.  With regard to the Veteran's complaints of tinnitus, the audiologist noted that the Veteran had complained of tinnitus for approximately 35 years, which he believed was the result of acoustic trauma and a perforated eardrum in service.  The audiologist opined that, given the lack of noise exposure since service, the Veteran's tinnitus was at least as likely as not related to the acoustic trauma suffered in service.  

Also in December 2010, the Veteran underwent a hand examination, during which he reported having sustained an in-service injury to his right hand that resulted in a laceration requiring sutures.  The Veteran denied any previous or subsequent trauma to the right hand or fingers and stated that his only treatment was at the time of the incident.  Regarding his symptomatology, the Veteran reported some stiffness, but denied decreased strength or dexterity.  It was noted that the Veteran was able to perform all activities of daily living independently without any problems.  The Veteran reported pain, which he rated as a one or two on a scale of ten.  He denied any flare-ups of his right hand disability.  

Physical examination of the Veteran revealed no evidence of scarring from the laceration injury.  A geniometer was used to measure the Veteran's right hand ranges of motion, the findings of which were as follows:  (1) flexion to 78 degrees, 90 degrees, 90 degrees,90 degrees, and 72 degrees, respectively, for his first through fifth metacarpophalangeal (MCP) joints; (2) flexion to 96 degrees, 96 degrees, 96 degrees, 100 degrees, and 72 degrees, respectively, for his first through fifth proximal interphalangeal (PIP) joints; and (3) flexion to 80 degrees, 78 degrees, 80 degrees, and 64 degrees respectively, for his second through fifth distal interphalangeal (DIP) joints.  The examiner found no evidence of pain, weakness, fatigue, lack of incoordination or endurance on repetitive range-of-motion testing.  The Veteran was also able to touch all finger pads to his thumb pad without difficulty.  His strength was five out five for pushing, pulling, and twisting using the right hand, and he showed no problems with dexterity, twisting, probing, writing, touching, or expressing use of the right hand.  X-rays findings were within normal limits, and there was no fracture noted.  The examiner diagnosed mechanical pain of the right fifth finger, but an otherwise normal examination of the right hand.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With regard to the Veteran's claim of service connection for tinnitus, the evidence shows a current diagnosis of tinnitus that has been linked to service.  Specifically, both the VA examiner and audiologist opined that the Veteran's tinnitus is at least as likely as not related to acoustic trauma suffered in service.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service, as it is consistent with his military occupational specialty (MOS) (Infantryman).  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Furthermore, the Veteran is competent to testify as to the existence of ringing in his ears, which began in service and has persisted since.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom). 

In sum, the Board finds that the Veteran has a current diagnosis of tinnitus that has been linked to his active duty.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that, based on the Veteran's lay statements regarding onset and continuity of tinnitus symptoms and the medical evidence of record, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

With regard to the Veteran's claim of service connection for vertigo, the record contains the December 2010 VA examiner's opinion that the Veteran's vertigo is at least as likely as not related to service.  The Board notes that although the examiner's opinion is somewhat lacking in rationale, it is clear that it is based on a review of the evidence of record, to include the Veteran's lay statements regarding the onset of vertigo symptoms to be not in service, but rather in 1990.  Despite the fact that the Veteran's vertigo did not become noticeable to himself until 13 years after service, the VA examiner opined that the Veteran's current vertigo was secondary to his diagnosed benign positional vertigo, which, in her opinion as a medical professional, possibly developed secondary to the Veteran's head or ear trauma.  As noted above, the Veteran was treated for complaints of ear pain in service, at which time he reports that he was diagnosed as having a perforated ear drum.  Further, the Veteran's STRs show that he hit his head in service and also suffered from dizziness.  

While the examiner's opinion could be read as speculative, the Board finds that, in light of her review of the evidence of record, the fact that the Veteran's STRs document complaints of ear pain, in addition to noting that the Veteran fell from his bed onto his head and subsequently complained of dizziness, and Dr. S's statement that the Veteran had a history of perforated eardrum when he treated him in 1990, the Board finds that the examiner's conclusion that the Veteran's current vertigo is at least as likely as noted related to service to be adequate for evaluation purposes, when read in light of the record as a whole.

The Board has considered the negative nexus opinion rendered by the August 2000 VA examiner in his December 2000 addendum.  That negative opinion is based on the fact that the Veteran's STRs do not document a perforated eardrum and his separation examination report failed to disclose any evidence of a left ear disability.  However, the Veteran's STRs do reveal treatment for left ear pain.  Although the underlying cause of that pain is not indicated in the treatment records, it is clear that the Veteran sustained some type of problem severe enough to warrant transfer by ambulance to the emergency room of Walson Army Hospital.  Further, while a perforated eardrum is not documented in his STRs, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . the layperson is reporting a contemporaneous medical diagnosis."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  Here, the Veteran has stated that he was informed in service that he had perforated his ear drum.  Dr. S.'s affidavit noting a history of perforated ear drum in 1991 lends support to the Veteran's assertion that he had perforated his eardrum in service.  As the basis for the December 2000 negative nexus opinion has been undermined by this contrary evidence of record, the Board finds that that opinion carries less probative weight than the more recent December 2010 VA examiner's opinion.

In sum, the Board finds that although the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Here, given the December 2010 VA examiner's opinion, which is based on a review of all of the evidence of record, to include the Veteran's statement that his vertigo did not manifest until after he had perforated his ear drum for second time in 1990, the Board finds no adequate basis to reject that favorable opinion, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for vertigo is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

B.  Disability Rating

The Veteran asserts that his service-connected residuals of a right hand laceration have been more disabling than initially rated.  He thus contends that a compensable rating is warranted.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's service-connected residuals of a right hand laceration, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected residuals of a right hand laceration have been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7805.  The Board notes that the criteria for rating disabilities of the skin, to include scars, have undergone two revisions during the pendency of the Veteran's claim, the first of which was made effective from August 30, 2002, and the second of which was made effective from October 23, 2008.  See 67 Fed. Reg. 49,590-9 (July 31, 2002); 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  

Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial process has been concluded, the version most favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  With regard to the second set of revisions made during the pendency of the Veteran's appeal to the criteria for rating disabilities of the skin, it is explicitly stated that those the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  As the current claim was received prior to October 23, 2008, and no such request for review under the new criteria has been made in this case, those revisions do not apply.  Id.  Accordingly, the Board will consider whether the Veteran is entitled to an initial compensable rating under the applicable criteria effective prior to October 23, 2008, to include the criteria in effect prior to August 30, 2002.

As noted, the Veteran's residuals of a right hand laceration have been rated as noncompensably disabling since July 15, 1991, under DC 7805, which pre- and post-2002 provided that a scar was to be evaluated based upon limitation of function of the affected part.  As noted on examination in August 2000, the Veteran suffered a laceration at the site of his third and fourth knuckles.  

Under 38 C.F.R. § 4.71a, DC 5229, a noncompensable rating is assigned for limitation of motion of the index or long finger when there is a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent evaluation is assigned when there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension is limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  Any limitation of motion of the ring or little finger is assigned a noncompensable rating.  38 C.F.R. § 4.71a, DC 5230.  

On examination in August 2000, the Veteran reported that his right hand disability only results in a limitation of motion during cold weather, indicating that he unable to close his fingers completely or grasp things thoroughly.  He also reported occasional pain when he performed heavy work.  During his December 2010 examination, the Veteran reported only some stiffness and pain.  He denied flare-ups or decreased dexterity.  The examiner also noted that the Veteran had never worked due to reasons other than his right hand and, therefore, his right hand disability had no occupational effects.  

Based on August 2000 and December 2010 VA examination reports, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected residuals of a right hand laceration under DC 7805, based on limitation of motion of the affected part.  This is so because the evidence fails to demonstrate that the Veteran motion is limited to compensable level.  Although range-of-motion testing in December 2010 showed less than full flexion of the fifth finger joint and the examiner indicated mechanical pain of the fifth finger, DC 5230 provides that any limitation of motion of a ring finger warrants no more than a noncompensable rating.  See 38 C.F.R. § 4.71a, DC 5230; see also 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits, Note (1) (providing that for digits II through IV, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the DIP joint has a range of zero to 70 or 80 degrees of flexion).  Moreover, it does not appear as though the Veteran's right hand laceration impacted his fifth finger.  Further, the Veteran was able to touch all finger pads to his thumb pad without difficulty, which negates a finding of entitlement to a compensable rating under DC 5229.  

The Board has also considered the Veteran's assertions made during his August 2000 examination regarding an inability to fully close his hand or grasp items in cold weather, but finds that these complaints do not equate to a compensable degree of limited motion of the affected part.  Although the Veteran believed that he would not be able to grasp a pen, there is no objective evidence that his flare-up resulted in a gap of one inch of more between the fingertip and the proximal transverse crease of the palm, nor is there any indication of less than full extension, either of which are required for a 10 percent rating under DC 5229.

Although it has been held that an examination is inadequate when administered during the remission of a veteran's condition, see Ardison v. Brown, 6 Vet. App. 405, 408 (1994), here, there is no indication the Veteran's residual of right hand laceration in any way resulted in occupational impairment, see Voerth v. West, 13 Vet. App. 117, 123 (1999).  Furthermore, the Veteran was provided with an examination at the Northport, New York, VA medical center in December 2010 and complained of no flare-ups; nor was any limitation on account of cold indicated at that time.  Thus, as discussed in further detail below, the Board is satisfied that the examinations are adequate to evaluate the Veteran's disability.

Consequently, based on the evidence of record since the award of service connection, an initial compensable evaluation is not warranted under DC 7805 for residuals of a right hand laceration.

As for the scarring noted on examination in August 2000, it should be pointed out that a superficial scar (one that is not associated with underlying soft tissue damage), that is tender and painful on objective demonstration warrants a 10 percent rating under the pre-2002 version of 38 C.F.R. § 4.118, DC 7803 (1991).  Under the post-2002 version of that DC, a 10 percent rating is warranted for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DC 7803 (2003).  Here, although the August 2000 VA examiner noted mild tenderness, there was no indication that the Veteran's scar itself, as opposed to the musculoskeletal component, was in any way painful.  Further, a scar was not seen on examination in December 2010.  Accordingly, a compensable rating under DC 7804 was not warranted at any point during the pendency of the Veteran's claim.  

A compensable rating was also warranted under the pre-2002 version of 38 C.F.R. § 4.118, DC 7803 for a superficial scar that was poorly nourished, with repeated ulceration.  The applicable post-2002 version of DC 7803 provided for a 10 percent rating for an unstable, superficial scar, defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Additionally, superficial scars that do not cause limited motion but cover an area of 144 square inches or greater warrant 10 percent ratings.  38 C.F.R. § 4.118, DC 7802.  Here, there is no evidence that the Veteran's scar was poorly nourished or repeatedly ulcerated, nor was it noted to cover an area of 144 square inches or more.  Indeed, on examination in December 2010, a scar was not noted.  Consequently, there is no basis under any of these rating criteria for an award of a compensable rating.

C.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for residuals of a right hand laceration was granted and a disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's right hand claim has been obtained.  The evidence includes his STRs, VA examination reports, and lay statements in support of his claim.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim.  The Board is also unaware of any such evidence.  The Veteran also elected not to have a hearing in his case.  

Further, the Veteran was VA examinations in August 2000 and December 2010.  Although the August 2000 examination was not conducted during a time when the Veteran reported he suffered from flare-ups, he was subsequently afforded a VA examination in December when it presumably was cold.  The VA examiner's considered the Veteran's reported symptoms, took x-rays, and most recently, conducted range-of-motion testing.  Upon review of the examination reports, the Board is satisfied that they contain sufficient evidence by which to evaluate the Veteran's service-connected residuals of a right hand laceration in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr, supra.  


ORDER

Service connection for tinnitus is granted.

Service connection for vertigo is granted.

Entitlement to an initial compensable evaluation for residuals of a right hand laceration is denied.

REMAND

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d) (West 2002).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  

In December 2010, the Veteran underwent a VA audiology examination.  The examination report included the results of an audiogram that recorded the Veteran's puretone auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
30
40
LEFT
35
25
40
60
85

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran had also indicated that he was subjected to acoustic trauma in service--artillery, grenades, and explosives.  He indicated that he did not wear ear protection in service.  As indicated above, the Board finds credible the Veteran's account of noise exposure in service, as it is consistent with his MOS of infantryman.  See VA Fast Letter 10-35 (Sept. 2, 2010).  Thus, the question is one of nexus.  

With regard to nexus, the VA audiologist opined that it was less likely as not that the Veteran's hearing loss was related to service.  The audiologist based her opinion on the fact that the Veteran reported that his hearing loss had begun approximately 13 years after service and that he was found to have normal hearing at the time of separation with no significant threshold shifts.

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison, 6 Vet. App. at 407, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, the VA audiologist's negative nexus opinion was based on the fact that the Veteran did not demonstrate hearing loss upon discharge from service nor complained of hearing loss until 13 years after service.  The Board notes that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Further, it is unclear whether the audiologist specifically considered the impact of the Veteran's in-service noise exposure.  Moreover, the audiologist made no mention of the fact that the Veteran's STRs contain an impression of hearing loss and the Veteran reported to the emergency room stating that he could not hear.  Given the fact the VA audiologist failed to attribute the Veteran's hearing loss to any other occurrence or discuss why delayed onset hearing loss might weigh against a finding that such hearing loss was related to service, the VA audiologist's opinion is incomplete and not supported by an adequate rationale.  See Stefl, supra.

Based on the incomplete findings during the December 2010 VA audiology consultation, the evidence of in-service noise exposure, and the in-service notation of hearing loss, the Board finds that a remand of the claim of service connection for hearing loss is necessary because there is not sufficient competent medical evidence on file to make a decision on the claim.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 4.2 (2011) (if an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  In this regard, the Board has considered the Veteran's lay assertions that his hearing loss is related to his in-service noise exposure.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his hearing loss.  See Jandreau; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the December 2010 VA audiology examination, if available.  The audiologist should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not related to his in-service noise exposure/acoustic trauma.  In doing so, the audiologist must consider all of the evidence of record and must specifically consider the in-service notation of hearing loss and the impact of the Veteran's conceded in-service noise exposure and comment on whether that noise exposure contributed, even in part, to his current hearing loss.  If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure.  

If the audiologist determines that she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If another examination is required to formulate an opinion, or if the audiologist is no longer available, another examination should be scheduled in order for the questions set out above to be answered.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the audiologist for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue of entitlement to service connection for hearing loss must be readjudicated.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


